CHASE, Circuit Justice
(charging jury). We shall decline to give the instructions asked for by the counsel for the government, except so far as they are embodied in what we shall now proceed to say. The policy of the government of the United States, in respect to the business of the post-office department, requires that principals and sureties upon the bonds of postmasters shall be held liable at all events. The decisions of the courts have constantly affirmed this doctrine. Neither robbery, nor theft, nor misadventure of any kind, except perhaps, when caused by the action of the government itself, will excuse a postmaster or his sureties. It is admitted, in accordance with this principle, that the present defendants are liable to the amount of three hundred and seventy dollars. But, it is claimed, that the postmaster, and, of course, his sureties also, are relieved, as to certain other liabilities assessed against him by the government. This relief, under the acts of congress, can arise only in two ways either through acts of Confederate troops, or through acts of the national troops. No relief could arise under any authority of the Confederate government. That government was founded in an attempt to throw off the authority of the United States, and establish an independent republic. If that attempt had succeeded, all transactions authorized by the Confederate government must doubtless have been recognized as lawful. But in the absence of success, that government was itself unlawful. Its whole existence was a continued rebellion against the lawful government of the United States. No one could be protected in any action by the sanction of its authority. The only exception to this are acts of war. The National government, in its exercise of a sound discretion, conceded belligerent rights to the armies of the insurgent states during the late civil war; and acts of a strictly military character, performed under military authority, may be protected by this concession. This, however, has nothing to do with the present case. It is not pretended that the postmaster failed to account to the government in consequence of any military orders; nor, indeed, would military orders for such a purpose constitute a defense. But the congress of the United States, sensible of the hardships which must attend the vigorous enforcement of the rule to which we have adverted, against postmasters for defaults occasioned by the late civil war, has thought fit to afford them a certain measure of relief. The act of 1864 [13 Stat. 62] authorizes the postmaster-general to credit postmasters for certain losses occasioned by the Confederate forces or Rebel guerrillas. This relief is confined to loyal postmasters.. The act of 1805 [Id. 505] extends the same relief to cases where the losses are occasioned by armed forces other than those of the so-called Confederate States. If you find, therefore, that part of the loss in the present case was occasioned by armed forces other than those of the Confederate States, at the place where this post-office was established, that is to say, at Winnsboro, you will deduct the amount of such loss from the whole amount of the account stated.
The whole law upon the subject may be briefly stated thus: You are bound to take the amount stated in the account furnished from the post-office department as the true amount due from the principal defendant. Neither he nor his sureties are excused from the payment of that amount by any loss through fraud or force, except under the acts of congress referred to. For losses described by these acts, the defendants are not responsible. If you find, therefore, that any part of the loss of the principal defendant was occasioned by the presence of armed forces other than those of the insurgent states, you will deduct that amount from the sum stated in the post-office account, and render a verdict for the balance.
In response to a request of the district-attorney, the chief justice further charged the jury that interest upon the amount found due should be computed from the time of default of payment, that is to say, from June 30, 1861.
The jury retired, and after being out about an hour, the court was informed that one of the jurors had been taken sick. The jury returned into court, when the foreman reported that they were unable to agree upon a verdict. A mistrial was ordered, and the jury discharged.